The defendant is a drainage district. It was incorporated by the judgment and decree of the Butler County Circuit Court, November 30, 1907, under the provisions of Article 3, Chapter 122, Revised Statutes 1899, and the amendments thereto. The purpose of this suit is to enforce the collection of state and county taxes, assessed and levied on office furniture, books, engineering instruments and office equipment, owned and used by defendant exclusively in carrying on and conducting its work as a drainage district. The only question presented for determination here is whether such property is exempt from taxation under Section 6 of Article X of the Constitution and its correlated statute Section 11335, Revised Statutes 1909. The circuit court held that it was not, and gave judgment for the taxes. From that judgment defendant appeals. *Page 78 
The section of the Constitution just referred to, so far as it has any bearing on the subject under consideration is as follows:
"The property, real and personal, of the State, counties and other municipal corporations, and cemeteries, shall be exempted from taxation. Lots in incorporated cities or towns, or within one mile of the limits of any such city or town, to the extent of one acre, and lots one mile or more distance from such cities or town, to the extent of five acres, with the buildings thereon, may be exempted from taxation, when the same are used exclusively for religious worship, for schools, or for purposes purely charitable."
As a drainage district is not the State, nor a county, it must, in order for its property to be exempted from taxation under this provision, come within the designation of "other municipal corporations." Whether it is a municipal corporation in the sense in which those terms are therein used is the concrete question presented for determination.
While it is generally conceded that a drainage district is a form of governmental corporation with limited powers, there exists a great diversity of opinion as to its exact status. For the purpose in hand it may be well to restate somePublic        of the basic principles underlying its creation.Corporation.  The power to drain swamp and overflowed land, referable to the police power, is a legislative function. This power the Legislature may, if it sees fit, exercise directly, without the intervention of any independent agency. Unless restrained by some constitutional prohibition it would be perfectly legal and competent for it to effect drainage through commissioners and supervisors appointed by itself. Historically this was the method first adopted, and it is the one still employed in many states of the Union. In this State, however, legislative authority to provide for rural drainage is exercised through local organizations, incorporated under general law as drainage districts. This method, it is said, accords with the *Page 79 
spirit of modern government which gives to the people, or any part of them, the largest possible control in matters peculiarly affecting them and their interest. [People v. Drainage District,155 Cal. 373.] Such districts are incorporated upon the initiative of the landowners, and, under specific statutory mandates, are managed and controlled by the landowners. But notwithstanding the landowners have such a large voice in bringing them into existence and in managing their affairs, from the standpoint of the State, the districts are none the less legislative agencies, exercising exclusively governmental functions — the private benefits accruing to the individual landowners being purely incidental. [Land and Stock Co. v. Miller, 170 Mo. 240; Irrigation Co. v. Williams, 76 Cal. l.c. 367 Donnelly v. Decker, 58 Wis. 461, 473.]
The statutes of this State under which drainage districts are organized declare them to be public corporations. Because of their inherent nature and because of the purposes for which primarily they are created, we have repeatedly held that they are not private corporations in any sense — that they are political sub-divisions of the State and exercise prescribed functions of government. [Mound City Land  Stock Co. v. Miller, 170 Mo. 240, 253; Morrison v. Morey, 146 Mo. 543, 561; DrainageMunicipal      District v. Turney, 235 Mo. 80, 90.] We have alsoCorporations.  said that they are municipal corporations. [Wilson v. Drainage District, 257 Mo. 266, 286; State ex rel. v. Taylor, 224 Mo. 393, 469.] In its strict and primary sense the term "municipal corporation" applies only to incorporated cities, towns and villages, having subordinate and local powers of legislation (Heller v. Stremmel, 52 Mo. 309). But in the larger and ordinarily accepted sense the term is applied to any public local corporation, exercising some function of government, and hence includes counties, school districts, townships under township organization, special road districts and drainage districts. [Wilson v. Trustees of Sanitary District,133 Ill. 433, 464; Rathbone v. Hopper, 57 Kan. 240, 242.] It is in this latter *Page 80 
sense that the term is used in the constitutional provision under consideration, because its language is "counties and othermunicipal corporations."
It is argued, however, that the term "municipal corporations" is used in its technical and not in its commonly accepted sense, because, as it is claimed, the succeeding language of the section makes a separate and distinct provision with reference to the property of school districts. This, it is contended, shows conclusively that school districts were not intended to be included within the designation, "other municipal corporations." But a reading of the section as a whole make it entirely clear that its latter provisions, in dealing with lots and buildings used exclusively for schools, have no reference whatever to the property owned and used by the school districts of the State in the conduct of its public schools. It is plain that if the property not only of school districts, but of organized townships and special road districts as well, are expressly exempted from taxation by the Constitution, it is because they are "other municipal corporations."
The rule that tax-exemption statutes and like constitutional provisions must be strictly construed is not applicable in this case. On the contrary we start with the presumption that neither the framers of the Constitution nor the LegislatureExemption.  ever intended to tax the property of the State itself or the public property of its political subdivisions. [37 Cyc. 865.] It must be assumed, unless the contrary expressly appears, that the State does not intend to tax the means and instrumentalities used by it or its subordinate agencies for governmental purposes. [1 Cooley on Taxation (3 Ed.) 263.] For that reason it has never been supposed that the property of organized townships, school districts and special road districts, in this State, were subject to taxation, although these subdivisions of the State are not mentioned by name in the tax-exemption provision of the Constitution. That they come within the general class designated therein as "other municipal *Page 81 
corporations" has been the general understanding that has been universally acted upon by state and municipal authorities. A drainage district is of the same genus and its property, no more than that of the others, can in reason be held to be subject to taxation.
Our conclusion is that the defendant is a municipal corporation within the meaning of that term as used in the provision of the Constitution dealing with tax-exemption, and that its property, used exclusively in the discharge of its prescribed governmental function, is exempt from taxation.
It follows that the judgment of the circuit court should be reversed. It is so ordered. Small, C., concurs; Brown, C.,
absent.